FILED
                                                                                          11/22/2021
                                                                                 Clerk, U.S. District & Bankruptcy
                       UNITED STATES DISTRICT COURT           Court for the District of Columbia
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     :
BRENDA B. WILDER,                    :
                                     :
                  Plaintiff,         :
                                     :
      v.                             :       Civil Action No. 21-2961 (UNA)
                                     :
JOSEPH DAVID LAWHORN, et al.,        :
                                     :
                  Defendants.        :
___________________________________ :


                               MEMORANDUM OPINION


       This matter is before the Court on consideration of plaintiff’s pro se complaint, which the

Court finds deficient. First, the local rules of this Court require that a plaintiff proceeding “pro

se in forma pauperis must provide in the [complaint’s] caption the name and full residence

address or official address of each party.” LCvR 5.1(c)(1). Plaintiff does not provide addresses

for defendants.

       Second, the complaint does not meet the minimal pleading standard set forth in Federal

Rule of Civil Procedure 8(a). A complaint must contain a short and plain statement of the

grounds upon which the Court’s jurisdiction depends, a short and plain statement of the claim

showing that the pleader is entitled to relief, and a demand for judgment for the relief the pleader

seeks. Fed. R. Civ. P. 8(a). Here, plaintiff alleges in conclusory fashion that defendants raped

her. See Compl. at 4-5 (page numbers designated by CM/ECF). Missing are any factual

allegations indicating when or where the alleged rape occurred, or any other allegations

sufficient to put defendants on notice of the claims against them.




                                                  1
       Third, the complaint does not establish adequately a basis for the Court’s jurisdiction.

Plaintiff asserts diversity jurisdiction, see Compl. at 3, which requires not only that “the matter in

controversy exceed[] the sum or value of $75,000,” but also that the parties are “citizens of

different States,” 28 U.S.C. § 1332(a). Plaintiff meets the first criterion, declaring that the value

of the matter in controversy is $100,000. See Compl. at 3. If, as plaintiff suggests, see id.,

defendants are District of Columbia residents, she fails to demonstrate that the parties are

citizens of different states. Absent complete diversity, dismissal of the case is warranted. See

Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (“When a Court’s subject matter

jurisdiction is dependent solely on diversity jurisdiction and the Court finds that complete

diversity does not exist, the Court must dismiss the suit.”) (citations omitted).

       Fourth, insofar as plaintiff demands criminal prosecution of defendants, see Compl. at 7-

8, the Court cannot grant such relief. The decision to prosecute an individual, or to decline

prosecution, is left to the Executive Branch of government. See Williams v. U.S. Dep’t of

Justice, 689 F. App’x 645, 646 (D.C. Cir. 2017) (per curiam) (affirming dismissal of “complaint

on the grounds that: (1) the U.S. Attorney General has absolute discretion in deciding whether to

investigate claims for possible criminal or civil prosecution and such decisions are not subject to

judicial review”); see generally Diamond v. Charles, 476 U.S. 54, 64-65 (1986) (noting that

private citizens cannot compel enforcement of criminal law).

       The Court will grant plaintiff’s application to proceed in forma pauperis and dismiss the

complaint and this civil action without prejudice. An Order is issued separately.



DATE: November 22, 2021                                /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge



                                                  2